Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.    	Claims 1-13 and 15-22 are allowed
	Claim 14 stands canceled
Reasons for Allowance
3.    	The most representative prior arts to Jean-Mark Thiesse et al., (hereinafter Thiesse) (FR 29877966A1) in view of Pateux Stephane et al., (hereinafter Pateux) (WO 2010086562A1), fail to disclose all the limitations of the amended claims reciting inter alia;
said intra prediction mode being selected in said group of intra prediction modes, and associating with said current block said determined intra prediction mode said method further comprising, for another block of the image: 
in response to said another block being coded according to said conventional intra coding mode and the current block being coded according to said other coding mode, using the intra prediction mode associated with the current block to decode said another block.
Regarding the disclosed prediction method context, Thiesse discloses determining a second intra prediction mode for the current block which is another intra prediction mode applied to the coding of the current block, which is applied to predicting a subsequent block in the newly determined intra prediction mode, while, Pateux does not expressly disclose the amended matter reciting in response to said another block being coded according to said conventional intra coding mode and the current block being coded according to said other coding mode, using the intra prediction mode associated with the current block to decode said another block.
A subsequent art search did not produce other relevant art dated prior to the effective filing date of the application.
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/